DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      LORETTA B. LEONARD and CHRISTOPHER D. FREEMAN,
                         Appellants,

                                    v.

                OMEGA CONDOMINIUM NO. 10, INC.,
                          Appellee.

                    Nos. 4D21-3312 and 4D21-3313

                              [June 16, 2022]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case Nos.
CACE15-012367 and COWE17-24153.

   Christopher D. Freeman, Plantation, pro se.

   Loretta B. Leonard, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.